845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LOCAL 3-947 OF the OIL, CHEMICAL AND ATOMIC WORKERSINTERNATIONAL UNION, AFL- CIO, Plaintiff-Appellant,v.IODENT COMPANY, INC., Defendant-Appellee.
No. 87-5732.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Local 3-947 of the Oil, Chemical and Atomic Workers International Union, AFL-CIO, appeal the decision of Judge Hull of the Eastern District of Tennessee granting defendant Iodent Company's motion to enforce an arbitration award in this labor action.


2
After thorough review of the record on appeal, the briefs and appendices, and the arguments of counsel, we are unable to conclude that the district court was in error.  Accordingly, we AFFIRM the judgment of the district court for the reasons articulated in Judge Hull's order of June 1, 1987.